DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the passage” in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the length of said breaking region” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hiraki et al. (US 2017/0025232).
Regarding claim 1, Hiraki et al. disclose an extinguishing chamber of magnetic blow-out type for an electrical breaking device, said extinguishing chamber comprising a magnetic field source (1006), a magnetic carcass (1005) and a breaking region (at 1051) in which an electric arc  is liable to form notably when a breaking pole belonging to a breaking device is opened, said field source being arranged to generate a magnetic field to move said electric arc ss in order to stretch it and accelerate its cooling and its extinguishing, and said carcass being arranged to channel said magnetic field, said breaking pole comprising a fixed contact (1020) and a movable contact (1030) which moves with respect to said fixed contact between a closed position and an open position on a path defining a breaking plane (P1), and said breaking region extending at least in said breaking plane, characterized in that said extinguishing chamber has a mostly symmetrical form with respect to a median plane (P1) which coincides with said breaking plane, in that said field source is arranged in the near vicinity of and opposite said breaking region and is oriented to generate magnetic field vectors (not shown, the field vector is outwardly toward the opening 1051 from the magnetic) which are essentially parallel to said breaking plane in that said carcass surrounds said breaking region and said field source and comprises a window (1021) which is open toward the outside in order to allow the passage of said movable contact, and in that said carcass is stood up against said field source and closes in front thereof so as to create an air gap in the magnetic circuit formed by said field source and said carcass and to thus maximize the magnetic field that passes through said breaking region.

[AltContent: connector][AltContent: connector]		
[AltContent: arrow][AltContent: textbox (P1)][AltContent: connector]	
    PNG
    media_image1.png
    402
    315
    media_image1.png
    Greyscale

[AltContent: connector]


Regarding claim 2, Hiraki et al. disclose said carcass comprises an open peripheral wall (walls that form the carcass 1005) delimiting said window which extends parallel to said breaking region (see Fig. 2).

Regarding claim 3. Hiraki et al. disclose said carcass comprises a closed peripheral wall and an opening (at window 1051) at least one transverse end of said peripheral wall delimiting said window which extends perpendicular to said breaking region.

	Regarding claim 5, Hiraki et al. disclose said carcass comprises at least one transverse wall (bottom wall)  closing at least one of the transverse ends of said peripheral wall.

	Regarding claim 8, Hiraki et al. disclose said field source is selected from the group of one or more permanent magnets, and one or more coils, and in that said field source extends over a surface which is substantially equal to the surface of said extinguishing chamber (see Fig. 2). 

Regarding claim 10, Hiraki et al. dsiclose said extinguishing chamber comprises an 
external insulating envelope (1007).

Allowable Subject Matter
Claims 4, 6-7, 9, 11-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2832